         Case 1:16-cv-01534-JEB Document 370 Filed 10/30/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE;
 YANKTON SIOUX TRIBE; ROBERT
 FLYING HAWK; OGLALA SIOUX
 TRIBE,
                                      Plaintiffs,
 and
 CHEYENNE RIVER SIOUX TRIBE,
                                                       Case No. 1:16-cv-01534-JEB
                            Intervenor Plaintiff,      [Consolidated with Case
                                                       Nos. 1:16-cv-1796 and 1:17-cv-267]
            v.
 U.S. ARMY CORPS OF ENGINEERS,
                                     Defendant,
 and
 DAKOTA ACCESS, LLC,
                         Intervenor Defendant.

                               ______________________________

              INTERVENOR DEFENDANT DAKOTA ACCESS, LLC’S
       RESPONSE TO CHEYENNE RIVER SIOUX TRIBE’S MOTION TO EXTEND
                       ______________________________


        Intervenor Defendant Dakota Access, LLC does not oppose giving Cheyenne River Sioux

Tribe the same extension granted earlier today to Oglala Sioux Tribe and Yankton Sioux Tribe.

(Cheyenne River did not seek Dakota Access’s position after the Court ruled on those other mo-

tions. Instead it relied on replies to emails that preceded the Court’s ruling.) In the interest of

trying to achieve consensus (or at least partial consensus) from the various parties on a proposed

post-remand schedule, Dakota Access suggests that the Court set the same November 6, 2018 due

date for all parties to set forth their positions on post-remand scheduling.
       Case 1:16-cv-01534-JEB Document 370 Filed 10/30/18 Page 2 of 3




Dated: October 30, 2018                     Respectfully submitted,


                                             /s/ William S. Scherman
                                            William S. Scherman
                                            David Debold
                                            GIBSON, DUNN & CRUTCHER LLP
                                            1050 Connecticut Avenue, N.W.
                                            Washington, D.C. 20036
                                            (202) 955-8500
                                            wscherman@gibsondunn.com

                          Counsel for Dakota Access, LLC




                                        2
        Case 1:16-cv-01534-JEB Document 370 Filed 10/30/18 Page 3 of 3



                               CERTIFICATE OF SERVICE

      I hereby certify that on this 30th day of October, 2018, I electronically filed the foregoing

document using the CM/ECF system. Service was accomplished by the CM/ECF system.



                                                     /s/ William S. Scherman
                                                    William S. Scherman
                                                    GIBSON, DUNN & CRUTCHER LLP
                                                    1050 Connecticut Avenue, N.W.
                                                    Washington, D.C. 20036
                                                    (202) 955-8500
                                                    wscherman@gibsondunn.com

                                                    Counsel for Dakota Access, LLC
